Citation Nr: 0922868	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to April 1974.  Service in Vietnam is 
indicated in the evidence of record.  He died in May 2005.  
The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

After the Veteran's appeal was certified to the Board, the 
appellant submitted additional medical evidence directly to 
the Board.  The record contains a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).

In January 2007, the appellant testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In January 2009, the Board solicited an expert medical 
opinion from a physician with the Veterans Health 
Administration (VHA) concerning whether the Veteran's death 
was as likely as not a result of exposure to herbicides 
(Agent Orange).  In March 2009, the Board received the 
requested VHA opinion.


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States 
Army from September 1966 to April 1974.  Service in Vietnam 
is indicated in the evidence of record.

2.  The Veteran died in May 2005.  The death certificate 
lists the cause of death as cardiac arrest due to hypotension 
and acidosis as a consequence of surgery for esophageal 
cancer.

3.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
military service and his death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.


 Stegall concerns

As was noted in the Introduction, the appellant testified at 
a videoconference hearing which was chaired by the 
undersigned VLJ.

In August 2008, the Board erroneously remanded this case to 
afford the appellant an opportunity to testify at a 
videoconference hearing.  In a letter received by the RO on 
October 24, 2008, the appellant explained that she had 
already testified at the January 30, 2007 hearing.  The 
Board's remand instructions had thus been fully complied with 
before the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
Veteran's death in letters from the RO dated July 6, 2005 and 
May 25, 2006, including the necessity of evidence "that the 
veteran died from a service-connected injury or disease."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced July 2005 and May 2006 letters, whereby the 
appellant was advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letters that 
VA would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  With respect to private treatment records, 
the letters informed the appellant that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the appellant complete such so that the VA 
could obtain private records on her behalf. 

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the May 2006 VCAA letter at page 5.  

The appellant was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the July 2005 letter, 
page 2; see also the May 2006 letter, page 1.  However, the 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the appellant 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The appellant was provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date, in the above-referenced May 2006 letter.  In 
any event, element (4) is inapplicable in this death claim, 
and element (5) is moot because the appellant's claim is 
being denied.

The Board notes that the appellant was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in July 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the May 2006 VCAA 
letter, the appellant was allowed the opportunity to present 
evidence and argument in response.  Indeed, she testified 
before the undersigned Veterans Law Judge at a hearing in 
January 2007 through videoconferencing equipment.  The 
appellant has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the appellant 
in the timing of the VCAA notice.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's death 
certificate and reports of private treatment.  Additionally, 
the Board obtained a VHA medical opinion in March 2009, the 
results of which will be discussed below.  The report 
demonstrates that the examiner reviewed the claims folder and 
rendered appropriate diagnoses and opinions based on the 
questions presented by the Board.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim, and 
she testified before the undersigned in January 2007.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.         38 C.F.R. § 3.312(a) (2008).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  
In substance,  the appellant contends that the Veteran's 
death was related to his presumed exposure to Agent Orange 
while serving in Vietnam.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to element (1), it is undisputed that the 
Veteran died in 2005.  The Veteran's death certificate lists 
his cause of death as cardiac arrest due to hypotension and 
acidosis as a consequence of surgery for esophageal cancer.

With respect to element (2), in service disease or injury, 
the Board will separately discuss disease and injury. 

With respect to disease, there is no evidence of esophageal 
cancer in service or within the one year presumptive period 
after service.  The appellant does not contend otherwise.

The in-service injury here alleged is exposure to herbicides.  
The Veteran's DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  It is therefore presumed 
that the Veteran was exposed to Agent Orange while in 
Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2008).  

With respect to crucial element (3), medical nexus, because 
the Veteran's diagnosed cause of death [esophageal cancer] is 
not listed among the Agent Orange-related diseases enumerated 
in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as 
a matter of law.  However, notwithstanding the 
inapplicability of the Agent Orange regulations, the Board is 
obligated to fully consider the Veteran's claim.                
See Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 
(1997) [holding that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange].

As noted above, the Board obtained a VHA medical expert 
opinion with respect to whether the Veteran's fatal 
esophageal cancer was caused by presumed exposure to 
herbicidal agents.  After a full review of the Veteran's 
health record, Dr. R.J.S. concluded that it "does not appear 
as likely as not that the veteran's fatal esophageal cancer 
was caused by presumed exposure to herbicidal agents . . . 
since he had other factors that increased his risk for 
developing esophageal carcinoma."  [Emphasis as in the 
original letter].  Indeed, Dr. R.J.S. specifically noted that 
"the Veteran had other risk factors: smoking history, 
obesity and chronic reflux and most probable esophagitis in 
addition to the fact that he was an older male to account for 
an increased risk for squamous cell carcinoma of the 
esophagus."  See id.  Moreover, Dr. R.J.S. specified that 
"the committee responsible for Veterans and Agent Orange . . 
. concluded that there is inadequate or insufficient evidence 
to determine whether there is an association between exposure 
to the compounds of interest and esophageal cancer."  See 
the February 13, 2009 VHA letter from Dr. R.J.S.  

No competent medical evidence to the contrary exists of 
record.  The Board notes that a May 2005 private medical 
history report listed a series of the Veteran's esophageal 
cancer symptoms, and additionally indicated in parentheses 
that the Veteran was exposed to Agent Orange.  Crucially, 
however, nothing in this report suggested that the Veteran's 
Agent Orange exposure directly caused the subsequent 
development of  esophageal cancer.  

Prior to his death, the Veteran stated that both "he and his 
doctor believes that his cancer is due to Agent Orange 
exposure."  See the Veteran's April 7, 2005 Report of 
Contact.  However, neither the Veteran nor the appellant have 
submitted any medical evidence indicating such.  The 
Veteran's report of what a health care provider purportedly 
said, filtered as it was through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a veteran's 
report of what a health care provider purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence]. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Moreover, the Veteran and the appellant are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the appellant's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The appellant has had ample opportunity to secure medical 
evidence in her favor and submit the same to VA.  She has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Indeed, the record contains no medical opinion which serves 
to link the Veteran's fatal esophageal cancer to exposure to 
Agent Orange.  Rather, the medical evidence of record links 
the Veteran's esophageal cancer to the Veteran's smoking 
history and obesity, among other non service-related risk 
factors.  Accordingly, element (3), medical nexus, is not 
fulfilled, and the appellant's claim fails on this basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


